Citation Nr: 0947901	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a rib mass.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to August 
1993.
These matters come before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied entitlement to 
service connection for fibrous dysplasia and a lung 
disability.  

The Veteran had also perfected an appeal with regard to the 
issue of entitlement to service connection for bilateral shin 
splints.  In August 2008, the RO granted service connection 
for that disability, and thereby resolved the appeal as to 
that issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009). 

The Veteran's private medical records, including an August 
2002 CT report from Grossmont Hospital Imaging Center, an 
October 2002 surgical pathology report from Grossmont 
Hospital, and a May 2004 treatment report from the Naval 
Medical Center Portsmouth reveal that she has a right sided 
bony mass in the anterior chest, diagnosed as fibrous 
dysplasia.  Also, her private medical records, including Dr. 
Karp's July 2004 and April 2005 examination reports, indicate 
that she has been diagnosed as having a lung mass and status 
post partial pneumonectomy.  

The Veteran has stated on several occasions that while in 
service she fell off bleachers during preparation for night 
fire training.  This is consistent with February and March 
2008 statements from her mother and friends in which they 
stated that she had reported falling off the bleachers in 
February 1993 while in basic training.  

In a February 2008 written statement (VA Form 21-4138), the 
Veteran's husband stated that in August 2002 the Veteran was 
diagnosed as having a large mass in her upper rib cavity and 
that the doctor explained that it was caused by a trauma to 
the chest which resulted in a broken/cracked rib and that the 
bone continued to expand after it had finished healing.  
Also, a March 2008 written statement from a fellow serviceman 
indicates that the Veteran had experienced chest problems 
ever since her time in the military.

In a July 2003 letter, the Veteran stated that she was 
exposed to asbestos in service while at Fort Gordon and at 
Naval Station Norfolk and that she had an adverse reaction to 
the gas chamber at Fort Jackson, resulting in difficulty 
breathing and vomiting.  A January 1993 service treatment 
record indicates that the Veteran was treated for dry heaves 
and chills and that she reported that she thought it was due 
to her exposure to the gas chamber the previous afternoon.  
The Veteran also stated that she would experience shortness 
of breath while running in service.  Statements from the 
Veteran as well as from her mother and friends reveal that 
such breathing difficulties have continued since her time in 
service.

In sum, the record contains evidence of current fibrous 
dysplasia and a current lung disability.  There is also 
evidence of an in-service fall, a possible relationship 
between the in-service fall and the fibrous dysplasia, and 
continuity of chest and lung symptomatology in the years 
since service.  An examination is needed to obtain a medical 
opinion as to whether the Veteran's current fibrous dysplasia 
and lung disability are related to service. 

Furthermore, the Veteran has reported on numerous occasions 
that she had a history of asthma as a child.  For example, an 
August 1992 report of medical history reveals that she 
reported having asthma at age 5.  Her August 1992 entrance 
examination was normal and no lung defects, infirmities, or 
disorders were noted.   

Only such conditions as are recorded in examination reports 
are considered as noted and history provided by the Veteran 
of the pre-service existence of conditions recorded at the 
time of entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Therefore, an 
examination is also necessary to obtain a medical opinion as 
to whether the Veteran's current lung disability clearly and 
unmistakably pre-existed service and, if so, whether it was 
aggravated by service beyond the natural progress of the 
disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
her current fibrous dysplasia.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the Veteran's current fibrous 
dysplasia is etiologically related to her 
in-service fall or any other in-service 
disease or injury.

The examiner is advised that the Veteran 
is competent to report an in-service 
injury, her symptoms, and history, and 
such reports must be considered in 
formulating any opinions.

 2.  Schedule the Veteran for a VA 
pulmonary examination to determine the 
etiology of her current lung disability.  
All indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
the Veteran's current lung disability 
clearly and unmistakably pre-existed 
service and, if so, whether the 
disability was actually aggravated 
(underwent a permanent increase in 
disability) by active service beyond the 
normal progression of the disease. 

If the lung disability did not clearly 
and unmistakably pre-exist service, or 
was not clearly and unmistakably 
permanently aggravated in service, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
current lung disability is etiologically 
related to in-service asbestos exposure 
or any other in-service disease or 
injury.
The examiner is advised that the Veteran 
is competent to report her symptoms and 
history as well as in-service asbestos 
exposure, and such reports must be 
considered in formulating any opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


